Citation Nr: 0722113	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-38 671	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by a July 2006 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a May 2007 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded this appeal for consideration in compliance with the 
Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  Therefore, the Board 
finds that its decision of July 20, 2006 failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, the July 2006 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if the July 2006 decision by the 
Board had never been issued.










ORDER

The July 20, 2006 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


